DETAILED ACTION
1. 	This office action is response to 08/17/2020. Claims 1, 6-7, 9-12, 17-18, and 20 are presented for examination. Claims 1, 12, and 20 have been amended.  Claims 2-5, 8, 13-16, 19 and 21-23 have been cancelled.

Allowable Subject Matter

2.	Claims 1, 6-7, 9-12, 17-18, and 20 are allowed. Claims1, 12, and 20 have been amended.  Claims 2-5, 8, 13-16, 19 and 21-23 have been cancelled

The following is an examiner’s statement of reasons for allowance: 			
The closest prior art issued Patent No.: US 8,141,157 B2 to Farley et al(hereafter referenced as Farley) in view of Pub.No.: US 2004/0093324 A1 to Marappan fails to teach or suggest “ wherein determining the risk profile comprises estimating a dimensional risk factor for each of a plurality of security dimensions based on the security practice information, the dimensional risk factor reflecting a reported security practice associated with the security dimension, the dimensional risk factor reflecting a level of assurance associated with the reported security practice, wherein determining the estimate of the information security risk comprises determining a weighting value for each of the dimensional risk factors based on the computing services interaction information, the weighting reflecting a relative importance of the dimensional risk factor to the estimate of the information security risk, and wherein determining the risk profile 
Farley in view of Marappan simply offers a security management system which teaches and analyzes information in order to detect relationships between raw events that may indicate malicious behavior and to provide an organized presentation of information to consoles without slowing down the processing performed by the data sources and Marrapan offers free form text in which The user may add free form text, assign an action item, and Specify various parameters, but doesn’t offer  “wherein determining the risk profile comprises estimating a dimensional risk factor for each of a plurality of security dimensions based on the security practice information, the dimensional risk factor reflecting a reported security practice associated with the security dimension, the dimensional risk factor reflecting a level of assurance associated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D ANDERSON/Examiner, Art Unit 2432                                                                                                                                                                                                        
/MORSHED MEHEDI/Primary Examiner, Art Unit 2432